Citation Nr: 0900058	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for compression 
fracture L1 and L2, with limitation of motion of lumbar 
spine, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran served in the U.S. Army from October 1978 to 
February 1981.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which continued a 20 percent 
evaluation of the veteran's spine disorder.

In October 2008, the veteran waived his request for a Board 
hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's compression fracture of L1 and L2, with 
limitation of motion of lumbar spine (lumbar spine disorder) 
is manifested by forward flexion of 80 degrees, extension of 
10 degrees, lateral flexion of 20 degrees and rotation of 30 
degrees for a combined 190 degrees of thoracolumbar spine 
range of motion.

3.  Neurological manifestations of the service-connected 
lumbar spine disability include sensory tendon, reflex and 
mild motor function loss, left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the orthopedic manifestations of the veteran's service-
connected lumbar spine disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.71a, Diagnostic Code 5235 (2008).

2.  The criteria for a separate 10 percent rating for 
neurological manifestations of the veteran's service-
connected lumbar spine disorder manifested by sensory tendon, 
reflex and mild motor function loss, left lower extremity 
prior to March 14, 2005 have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.124a, Diagnostic Code 8521 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim for an increased 
evaluation for a lumbar spine disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claim for an increased 
evaluation, a letter dated November 2004 was furnished the 
veteran in accordance with the notice provisions of the VCAA.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision because 
the veteran's claim was readjudicated in a January 2007 
statement of the case.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio, 16 Vet. App. at 183; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

Such notice was not provided to the veteran prior to initial 
adjudication of his claim.  However, the veteran was provided 
pertinent information essentially in accordance with Vazquez-
Flores in a letter dated in May 2008.  The veteran was 
informed of the necessity of providing medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The veteran was 
informed generally that VA uses the schedule for evaluating 
disabilities, published in 38 C.F.R., Part 4 in determining 
disability ratings.  The May 2008 VCAA letter provided the 
applicable diagnostic code under which the veteran is rated, 
and provided general notice of any criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result).  
The veteran was provided with examples of pertinent medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  Such notice was followed by 
readjudication in a June 2008 supplemental statement of the 
case.  See Prickett, 20 Vet. App. at 376.

Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service medical records, VA treatment records, 
and private treatment records have been obtained to the 
extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran was provided VA examinations in November 2004 and 
March 2007.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

B.  Law and Analysis 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  However, the 
Court has also held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether a staged rating is for consideration; however, the 
evidence of record does not establish distinct time periods 
where the veteran's service-connected disability results in 
symptoms that would warrant different ratings.

The RO has evaluated the veteran under DC 5285, for residuals 
of a fractured vertebra.  See 38 C.F.R. §  4.71a, DC 5285 
(2002).  That provision provided that residuals of a fracture 
of the vertebra, without cord involvement, was rated as 60 
percent disabling where there was abnormal mobility requiring 
a neck brace (jury mast).  With spinal cord involvement, 
being bedridden, or requiring long leg braces, a 100 percent 
rating was warranted.  In other cases, a disability due to 
residuals of a vertebral fracture was rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable vertebral body deformity.  However, 
that code is no longer in effect and the RO evaluated the 
veteran's disorder under the current rating criteria.  See 
38 C.F.R. §  4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).  Under the new criteria, the 
appropriate Diagnostic Code is 5235 for vertebral fracture.  
Under the General Rating Formula, a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine at 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation is assigned for unfavorable ankylosis 
of the entire spine.  See 38 C.F.R. §  4.71a, Diagnostic Code 
5237 (2008).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id. at Note 2; see also Plate V.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The combined range of motion range 
of motion of the thoracolumbar spine is 240 degrees.  Id.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Id.  Any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  

Intervertebral disc syndrome is rated under the General 
Rating Formula or under the Formula For Rating Intervertebral 
Disc Syndrome Based On Incapacitating Episodes (Formula for 
Rating Incapacitating Episodes), whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243; see also 
38 C.F.R. § 4.25 (2008).  Under the Formula for Rating 
Incapacitating Episodes, a 40 percent evaluation is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Formula for Rating Incapacitating 
Episodes, Note (1). 

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2008).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2008).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

The veteran contends that over the last 20 years, his back 
pain due to residuals of a fractured L1 and L2 has worsened.  
He reported that his pain is constant, increased, and severe 
in his lower back and that he has periods of intense nerve 
and muscle flare-ups that require days of bed rest and 
medication.  The veteran reported that he cannot stand the 
pain of bending his back even slightly.  The veteran also 
stated that he retired from his occupation as a postal worker 
because of his constant back pain.  See April 2004 lay 
statement; January 2006 notice of disagreement; February 2006 
lay statement.  

An August 2003 private magnetic resonance imaging (MRI) 
examination diagnosed small central disc protrusions with 
mild indentation of the thecal sac with a narrowing of the L5 
foramina, greater on the right than on the left.  A September 
2003 private electrodiagnostic report found no evidence of a 
pinched nerve in the back.  

In an August 2004 letter from a private physician, the 
examiner noted that the veteran reported episodes of 
lumbosacral strain when performing his duties as a postal 
worker.  The examiner stated an examination one year prior 
revealed lumbosacral discomfort and tenderness, and that the 
straight leg raising examination was positive on the left but 
negative on the right.  There were intact reflexes and no 
signal sensory changes.  The veteran's range of motion was 
significantly limited in all directions.  An electromyograph 
(EMG) showed mild distal peroneal neuropathy, but no evidence 
of any lumbosacral radiculopathy or peripheral neuropathy.  
An MRI indicated lumbar disc disease with some potential 
radiculopathy present and also, evidence of some degenerative 
arthritis in the spine.  The examiner stated that over the 
past 12 months, the veteran's occurrence of back symptoms 
became more frequent and was related to the type of work he 
was doing as a U.S. Postal worker.  The examiner diagnosed 
chronic low back pain, degenerative disc disease of the 
lumbar spine and a history of a compression fracture of the 
L2 vertebrae.  The examiner opined that the nature of the 
disc disease was such that with ongoing strain and stresses 
from his current work requirements it would be anticipated 
that his condition may worsen causing more symptomatic 
episodes and continued frequent loss of work time.  The 
examiner further opined that only a sedentary position not 
requiring repetitive lifting, bending or significant manual 
labor would not aggravate his health status.

In November 2004, the veteran was afforded a VA examination 
of the lumbar spine.  The veteran reported that he retired 
because the pain in his back had worsened and prevented him 
from performing his work duties.  He also complained of 
increasingly severe, intense, pressure-like pain over the 
lower thoracic and upper lumbar region with pain and an 
occasional burning sensation down the back of his left thigh.  
The veteran stated that the pain in his left thigh had 
worsened over the past several years to the point that it 
caused him to miss work.  The veteran reported experiencing 
flare-ups three to four times a year causing him to spend two 
to three days in bed.  He stated that he could only work a 
full eight hour day one or two days of the month and that he 
only went into work two or three days each week.  He reported 
that the pain in his back increased as the day progressed and 
that the pain seemed to be aggravated if he stood or sat in 
one position for too long.  The veteran had no bowel or 
bladder complaints and did not require a cane, crutches or a 
walker.  He no longer wore a brace and was able to walk on 
level ground for several miles.  The veteran reported that 
his activities were restricted because of his back pain, but 
that he could help with light house work and lawn work, and 
was independent in his activities of daily living.  He 
reported weakness of the left leg that worsened with activity 
and being on his feet.  He did have occasional numbness in 
the anterior and posterior left thigh region that got worse 
as the day progressed or if he stood or sat for too long.  

On physical examination, the VA examiner noted no obvious 
deformities, tenderness, or obvious muscle spasm.  Forward 
flexion revealed stiffness developing at 80 degrees and pain 
at 90 degrees.  Extension was 10 degrees with stiffness and 
pain at that point.  Left lateral flexion and right lateral 
flexion were decreased to 20 degrees because of pain and 
stiffness.  Left lateral rotation and right lateral rotation 
were 30 degrees.  The examiner noted that it was reasonable 
to assume that range of motion would be decreased following 
repetitive use or during flare-ups.  X-ray findings showed 
anterior wedging of L2 measuring 35 percent and compression 
fracture of L2 of 35 percent.  An MRI showed possible 
myelomalacianconum medullaris and possible cystic mass such 
as arachnoid cyst.  The examiner opined that the cystic mass 
and myelomalachia were not related to the veteran's service-
connected back injury.  A radiology report diagnosed old 
concave superior end plate deformity with anterior wedging of 
the body of L2 with slight kyphotic deformity at the same 
level, normal lumbar spine below the level of the fracture 
and noted ossification in lower thoracic spine.  The 
neurological examination showed the veteran's station and 
gait were steady.  There was normal, bilateral motor 
strength.  Sensation to pinprick was diminished in the 
posterior left thigh region in the S1 and S2 dermatomes.  
Deep tendon reflexes were brisk bilaterally.  

During a March 2007 VA spine examination, the examiner noted 
limited motion, back pain, tenderness of the paravertebral 
muscles bilaterally, no ankylosis, normal gait and a fracture 
of the L2 of 30 percent.  The veteran reported occasional 
burning pain that radiated from his lower back to left thigh 
and stated that he retired due to back pain.  The veteran 
reported constant pressure and pain in his lower back which 
had been progressively worse over the last few years.  The 
veteran reported severe flare-ups occurring every two to 
three weeks lasting one to two days which were precipitated 
by activities that required bending, standing and sitting for 
long periods of time.  The examiner noted no flare-ups in the 
past 12 month period and no muscle spasm severe enough to be 
responsible for abnormal gait or spinal contour.  A review of 
systems showed no problems with the veteran's urinary 
function.  Other symptoms included fatigue, decreased motion, 
stiffness, spasm and pain located in the lower spine.  The 
pain was described as constant, dull, throbbing, sharp, and 
of moderate severity.  There was forward flexion to 80 
degrees with pain at 30 degrees, extension to 10 degrees with 
pain at 10 degrees, right and left lateral flexion to 20 
degrees with pain at 20 degrees, right and left lateral 
rotation to 30 degrees with pain at 20 degrees, and there was 
no additional loss of motion on repetitive use of the joint.  
The examiner diagnosed mild degenerative disc disease, 
status-post compression fracture of L1 and L2.  The veteran 
reported mild to severe limitations on usual daily activities 
such as being unable to do manual labor; having restricted 
leisure activities; and being unable to enjoy running, 
bowling, and golfing due to pain.  The examiner noted that 
the veteran reported that he retired due to back pain.  
Neurological findings showed normal coordination.  The left 
side showed no motor loss, but did show sensory loss due to 
numbness to the medial and anterior left thigh in the L2, L3 
area.  The right side showed no motor or sensory loss.  A 
review of the veteran's claims file indicated a problem with 
neuropathy to left lower extremity with an acute onset in 
1980.  The veteran reported numbness to his left thigh with 
an occasional burning pain that radiated from his lower back 
to his left thigh.  The examiner diagnosed obturator 
neuropathy status post compression fracture of the L2.  The 
examiner opined that the sensation loss was due to the 
compression fracture of the L2.

Upon review of the medical evidence, the Board finds no 
support for assignment of a higher evaluation under the law 
for the orthopedic manifestations of the veteran's service-
connected low back disability.  The veteran does not exhibit 
forward flexion of the thoracolumbar spine 30 degrees or less 
or ankylosis of the thoracolumbar spine.  Rather, the veteran 
showed forward lumbar spine flexion to 80 degrees, and 
combined range of lumbar spine motion of 180 and 190 degrees.  
See November 2004 VA examination; March 2007 VA examination.  
A private examiner noted limitation of motion, but did not 
provide such limitation in degrees.  See August 2004 letter 
from private physician.  Accordingly, the veteran's lumbar 
spine was not shown to have forward flexion of the 
thoracolumbar spine at 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine as described for 
a higher 40 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2008).  The Board does acknowledge 
consideration of additional functional impairment due to 
factors such as pain, weakness and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  
Regarding range of motion, the veteran's VA medical records 
indicated the veteran had pain upon range of motion testing, 
but that there was no evidence of incoordination, weakness, 
or fatigability.  There was no change in range of motion upon 
repetitive use at his March 2007 VA examination.  Therefore, 
the veteran's subjective complaints have been contemplated in 
the current rating assignment, as discussed above.  The 
overall evidence does not reveal a disability picture most 
nearly approximating a 40 percent evaluation even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.

The Board has also considered whether a higher evaluation is 
warranted under other diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  A higher evaluation is 
not warranted under Diagnostic Code 5243 for intervertebral 
disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).  The veteran does not satisfy the criteria for an 
increased rating under DC 5243 because although the veteran 
has reported experiencing periods of incapacitating episodes 
during the appeal period, the record does not show documented 
periods of acute signs and symptoms that required bed rest 
prescribed by a physician and treatment by a physician.  See 
March 2007 VA examination.  Further, in order to warrant a 40 
percent rating under DC 5243, such incapacitating episodes 
would have to have had a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months.  The record 
contains no supporting objective documentation in this 
regard.

With regard to the degenerative arthritis, it is rated based 
on limitation of motion under the appropriate diagnostic 
codes for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  As indicated above, an 
increased evaluation is not warranted based on limitation of 
lumbar spine motion.  Therefore, in this case, an increased 
rating is not warranted.

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbar spine disability.  See 38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  The Board notes that service 
connection has been established for sensory tendon, reflex 
and mild motor function loss, left lower extremity (claimed 
as peripheral neuropathy); the RO has assigned a separate 10 
percent disability evaluation for that disorder effective 
from March 14, 2005, the purported date of the veteran's 
claim.  See August 2006 rating decision.  Although the 
veteran has not expressed disagreement with the assigned 
rating for that disorder or with the assigned effective date 
of service connection, the Board must consider whether 
separate manifestations for the neurological manifestations 
of the veteran's low back disorder is in order prior to March 
14, 2005 since the date of the veteran's increased rating 
claim is May 2004.  In this regard, the Board notes that the 
RO in granting the separate evaluation as outlined above, 
stated that the veteran's service medical records showed 
sensory tendon, reflex and mild motor function loss of the 
left lower extremity secondary to the veteran's compression 
fracture of the lumbar spine.  The diagnosis was noted to 
have been on the veteran's Medical Board evaluation.  The RO 
found further, that the August 2004 private examiner noted 
that the veteran would experience episodic low back pain 
and/or even radicular pain from the veteran's bulging discs 
if he continued in his current employment as a postal worker.  
The RO also noted that an August 2004 neurological 
examination showed a decrease to pinprick in the left 
posterior left thigh region in the S1-S2 dermatomes although 
motor strength was normal.  Finally, the RO noted that 
November 2004 VA examination showed that the veteran had 
weakness of the left leg and it was worse with activity; that 
examiner also reported that the veteran had numbness in the 
anterior and posterior left thigh region.  

In this regard and as noted above, from March 14, 2005, the 
veteran's neurological manifestations have been assigned a 10 
percent evaluation under the provisions of DC 8521.  
Paralysis of the external popliteal (common peroneal) nerve 
is rated under DC 8521.  When there is complete paralysis, 
with foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; with anesthesia covering the 
entire dorsum of the foot and toes, then a 40 percent rating 
is assigned.  When there is severe incomplete paralysis, then 
a 30 percent rating is assigned.  When there is moderate 
incomplete paralysis, then a 20 percent rating is assigned.  
When there is mild incomplete paralysis, then a 10 percent 
rating is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8521 
(2008).  Based on the findings as outlined above, the Board 
finds that the evidence does show that the symptomatology 
associated with the veteran's low back disability was present 
at the time he filed his claim for increase in May 2004.  The 
Board also finds that such symptomatology is analogous to 
mild incomplete paralysis of the external popliteal (common 
peroneal) nerve prior to March 14, 2005.  As such, the Board 
finds that a separate 10 percent evaluation for neurological 
manifestations of the veteran's service-connected lumbar 
spine disorder manifested by sensory tendon, reflex and mild 
motor function loss, left lower extremity prior to March 14, 
2005 is in order.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  The veteran reported that he has been treated 
for a back disorder and has increasing, chronic low back pain 
and loss of range of motion, and retired from his job as a 
U.S. Postal Service employee because of his back problems.  
However, he has not provided any persuasive evidence that 
this impairment is not contemplated by the current schedular 
standards which clearly show that the veteran's service-
connected low back disability warrants the assigned ratings.  
Thus, the Board finds that the requirements for referral for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating in excess of 20 percent for the orthopedic 
manifestations of the veteran's lumbar spine disability.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  However, the 
Board also finds that the evidence supports a separate 10 
percent evaluation for the neurological manifestations of the 
veteran's service-connected lumbar spine disorder manifested 
by sensory tendon, reflex and mild motor function loss, left 
lower extremity prior to March 14, 2005.




ORDER

An increased rating in excess of 20 percent for compression 
fracture L1 and L2, with limitation of motion of lumbar spine 
is denied.

A separate 10 percent evaluation for the neurological 
manifestations of the veteran's service-connected lumbar 
spine disorder manifested by sensory tendon, reflex and mild 
motor function loss, left lower extremity, prior to March 14, 
2005, is granted subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


